PER CURIAM
In this possession of a controlled substance case, the state appeals a pretrial order suppressing evidence seized pursuant to a search warrant. ORS 138.060(3). Contrary to the trial court, we find that the affidavit in support of the warrant, when shorn of immaterial and incompetent information, establishes probable cause to search the premises in question by virtue of a controlled “buy” conducted through the agency of a confidential reliable informant and a third party within 48 hours of the issuance of the warrant.
Reversed and remanded for trial.